EX PARTE James Mercer, jr. Petition for the benefit of the insolvent act of 1845, by a non-resident, imprisoned at the suit of Jesse Sharpe, a citizen of this State.
Mr. Wales, for the imprisoning creditor, opposed the discharge on the ground that the act of 1845 was unconstitutional. 1st. Because it is confined solely to non-residents, and gives them privileges and exemptions not enjoyed equally by our own citizens. 2d. If this act be constitutional it is invalid in relation to a previous contract, and as between citizens of different States. (3 Story's Com.
256; 12 Wheat. Rep.)
Caulk, contra, cited, 4 Wheat. 122; Ingr. Ins.
176; 1 Harr. Rep. 466; 3 Ibid 271; 3 Story's Com. 252.
 The Court ordered the petitioner to be discharged. *Page 249